Citation Nr: 1520926	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for avoidant personality disorder.

2.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder, with depression for the period prior to May 8, 2013, and in excess of 30 percent for the period thereafter.

3.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea, with chronic bronchitis and asthma.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1983 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Regional Office (RO) in Hartford, Connecticut, that granted service connection for chronic bronchitis and obstructive sleep apnea and assigned noncompensable ratings for both disabilities, but denied service connection for both an adjustment disorder and avoidant personality disorder.  The RO received the Veteran's notice of disagreement for all four issues in February 2012.  While on appeal, service connection was granted for generalized anxiety disorder (previously characterized as an adjustment disorder), and assigned a 10 percent rating, effective July 1, 2010.  In October 2013, the RO issued another rating decision that granted a 50 percent disability rating for obstructive sleep apnea with chronic bronchitis and asthma, effective July 1, 2010.  This decision also increased the previous evaluation for generalized anxiety disorder to 30 percent, effective May 8, 2013.  While the Veteran expressed satisfaction with the 50 percent rating assigned for sleep apnea, because he did not expressly withdraw his appeal, out of an abundance of caution the Board will continue to adjudicate the claim.  

In April 2014, the Veteran was scheduled to appear at a Board videoconference hearing, but submitted timely correspondence in March 2014 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for avoidant personality disorder; nonetheless, it is not a disease or injury for VA compensation purposes.

2.  For the period prior to May 8, 2013, the Veteran's generalized anxiety disorder symptoms have been productive of anxiety, chronic sleep impairment, and a GAF score of 60 resulting in only mild occupational and social impairment.

3.  For the period since May 8, 2013, the Veteran's generalized anxiety disorder symptoms have been productive of depression, panic attacks, mild memory loss, chronic sleep impairment, anxiety, and a GAF score of 60, resulting in occupational and social impairment with occasional decrease in work efficiency.

4.  The probative evidence of record demonstrates that the Veteran's obstructive sleep apnea has been productive of requiring the use of a breathing assistance device, a continuous airway pressure (CPAP) machine; there has been no probative evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheostomy.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for avoidant personality disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9, 4.127 (2014).

2.  For the period on appeal prior to May 8, 2013, the criteria for a disability rating in excess of 10 percent for service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9400.

3.  For the period on appeal since May 8, 2013, the criteria for a disability rating in excess of 30 percent for service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9400.

4.  The criteria for a disability rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis and asthma are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DC 6600-6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Avoidant Personality Disorder

The Veteran contends that his avoidant personality disorder that was diagnosed in service still affects him today.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with an avoidant personality disorder.

More significantly, however, the Board notes that his personality disorder, which has only been documented in his service treatment records, nonetheless cannot be service connected.  Under 38 C.F.R. § 4.127, personality disorders are not diseases or injuries for compensation purposes, and may only be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  There is nothing of record that shows (nor does he allege) that his personality disorder is proximately due to or aggravated by another disability.  Nor does the evidence suggest that a personality disorder was permanently aggravated during his active military service.  Therefore, service connection is not warranted for his personality disorder.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for a personality disorder, and that such a disorder is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings, In General  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluations following awards of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disabilities exhibit symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Staged Ratings for Generalized Anxiety Disorder

The Veteran contends that higher initial disability ratings are warranted for his service-connected generalized anxiety disorder (previously characterized as an adjustment disorder), which is currently rated as 10 percent prior to May 8, 2013, and 30 percent thereafter.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.

Generalized anxiety disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9400.  Under this General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for generalized anxiety disorder for the period prior to May 8, 2013, is not warranted.  

Service treatment records show that the Veteran did not have any psychiatric symptoms upon entrance into service; however, his service records show that he has experienced symptoms of various psychiatric disabilities since 1987.  The Veteran was also hospitalized in May 1992 after an attempted suicide.  At that time, the Veteran was diagnosed with an adjustment disorder with depressed mood.  Upon discharge from service, the Veteran's psychiatric condition improved and was resolving at that time.  The Veteran also endorsed multiple mental health symptoms on his discharge examination's Report of Medical History, which included nervous trouble, trouble sleeping, and depression, and noting ongoing counseling through the Coast Guard Academy since August 2009.

On VA examination in March 2013, the Veteran endorsed symptoms of anxiety and inflexibility with making plans, which have negatively affected his relationship with his wife of 17 years.  He described his agitation and worry for being late for even short trips.  The examiner noted that even though the Veteran reported that his wife "finds this attitude unpleasant and sometimes elects not to join him, they do regularly socialize together with friends."  The examiner reported that the Veteran's symptoms for his diagnosed generalized anxiety disorder consisted of "feeling keyed up, ruminative worry, irritability, and muscle tension."  The examiner stated that "Overall, the Veteran presents with a history of anxiety, deteriorating under periods of stress.  Anxiety does not impair work function and symptoms respond well when the Veteran is receiving treatment."  The examiner also found the Veteran to have a chronic sleep impairment.  The examiner assigned a GAF score of 60 "based on moderate levels of anxiety (rumination, panic) with relatively intact functioning."

Based on the evidence of record, the Board concludes that the Veteran's generalized anxiety disorder has been no more than 10 percent disabling prior to May 8, 2013.  The Veteran does not meet the criteria for a rating in excess of 10 percent for this appeal period because his psychiatric symptoms have not risen to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 30 percent for generalized anxiety disorder for the period since May 8, 2013, is not warranted.  

VA treatment records from May 8, 2013 show that the Veteran reported symptoms of increased depression with feelings of dark and depressed mood.  He also expressed having anger and irritability in the mornings and continued sleep impairment.  The treating physician prescribed Celexa to treat the Veteran's depression.  Prior to this date, the Veteran's VA treatment records revealed negative screenings for depression or other psychological symptoms.  An October 2013 rating decision increased the Veteran's evaluation to 30 percent based on this treatment record.

The Veteran submitted a statement in support of his appeal in November 2013 to further express the severity of his mental health symptoms.  He endorsed panic attacks as occurring "way more than once a week," forgetting where he put his car keys and subsequent irritation over his inability to remember, becoming angered and fighting with his wife when he is not "very early" for an event, and difficulty with complex commands.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the March 2013 VA examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by a VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his generalized anxiety disorder.

Based on the evidence of record, the Veteran does not meet the criteria for a rating in excess of 30 percent for this appeal period because his psychiatric symptoms have not risen to the level of occupational and social impairment with reduced reliability and productivity.  The evidence does not show that the Veteran exhibited symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran did state that his memory issues, panic attacks, anger issues, and difficulties with complex commands should have been more heavily weighted in evaluating the severity of his symptoms.  However, the Board finds that despite these symptoms, the Veteran's overall condition throughout the appeal period since May 8, 2013, more closely approximates to a 30 percent rating evaluation.    

The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of depression, panic attacks, mild memory loss, chronic sleep impairment, and anxiety.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's generalized anxiety disorder symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9400.  Thus, DC 9201 to 9327, and 9401 to 9521 are not for application.

Based on the foregoing, the Board concludes that the Veteran's generalized anxiety disorder has been no more than 30 percent disabling since May 8, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Obstructive Sleep Apnea with Chronic Bronchitis and Asthma

The Veteran contends that a higher disability rating is warranted for his service-connected obstructive sleep apnea with chronic bronchitis and asthma, which is currently rated as 50 percent.  38 C.F.R. § 4.97, DC 6600-6847.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Based on the level of severity, sleep apnea is the predominant disability.

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis and asthma is not warranted.  

Private treatment records from July 1999 show that the Veteran was diagnosed with mild obstructive sleep apnea.  The Veteran underwent another sleep study in July 2007 and was found to have severe obstructive sleep apnea that required the use of a continuous positive airway pressure (CPAP) machine.  

On VA examination in August 2013, the examiner noted that the Veteran has been diagnosed with asthma and chronic bronchitis since 1989.  However, these conditions do not require the use of oral or parenteral corticosteroid medications.  However, the Veteran does use inhaled medications for both conditions on a daily basis.  The examiner noted that the Veteran has had no complications with asthma in the last 12 months.  The Veteran's chronic bronchitis was measured by an FEV-1/FVC score of 92 percent in April 2013.  The examiner reported that the Veteran's respiratory conditions do not impact his ability to perform all activities of daily living or complete all physical and sedentary work tasks.  

Regarding the Veteran's sleep apnea, the August 2013 VA examiner noted that the Veteran was diagnosed with severe sleep apnea in 2007.  The Veteran requires the use of a breathing assistance device in the form of a CPAP machine.  The Veteran was tested again in 2012, and the results showed mild sleep apnea, despite use of a CPAP machine.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's sleep apnea.  The examiner did find that this disability limited his ability to work, but did not preclude him from it, due to "excessive daytime somnolence, decreased concentrative abilities, and poor motivation due to lack of sleep."  The Veteran also reported missing work due to poor sleep hygiene.

The probative evidence of record, including the private and VA medical records as well as the August 2013 VA examination, does not demonstrate findings of sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  The medical evidence of record demonstrates that the Veteran's obstructive sleep apnea has been mainly productive requiring the use of a breathing assistance device via a CPAP machine.  His bronchitis and asthma symptoms have not been shown to affect the Veteran more severely than his obstructive sleep apnea symptoms.  Therefore, the probative medical evidence of record does not more nearly approximate the criteria for a higher 100 percent disability rating for obstructive sleep apnea at any time throughout the duration of the Veteran's appeal.  

The Board has considered the Veteran's statements regarding the severity of his obstructive sleep apnea and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered whether higher or separate Diagnostic Codes are applicable and find that none apply.  The evidence of record indicates that the Veteran's service-connected bronchitis and asthma disorders are primarily manifested by an FEV-1/FVC score of 92 percent.  There is no medical or lay evidence of other symptoms that would not result in the pyramiding of other respiratory-related Diagnostic Codes.  The Veteran's respiratory symptoms are clearly accounted for in the 50 rating pursuant to DC 6847.  

Based on the foregoing, the Board concludes that the Veteran's obstructive sleep apnea with chronic bronchitis and asthma has been no more than 50 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's skin disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected generalized anxiety disorder and obstructive sleep apnea above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria for generalized anxiety disorder rate the disability on the basis of the severity and types of psychological symptoms; thus, the demonstrated manifestations specifically associated with his service-connected generalized anxiety disorder - namely depression, panic attacks, mild memory loss, chronic sleep impairment, and anxiety - are contemplated by the provisions of the rating schedule.  The criteria for obstructive sleep apnea rate the disability on the basis of the respiratory symptoms and/or use of a CPAP machine; thus, the demonstrated manifestations specifically associated with his service-connected obstructive sleep apnea - namely use of a CPAP machine - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's generalized anxiety disorder and obstructive sleep apnea, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluations following the grant of service connection for generalized anxiety disorder and obstructive sleep apnea with chronic bronchitis and asthma.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2010, prior to the initial adjudication of the service connection claim for avoidant personality disorder, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his service connection claim for avoidant personality disorder and initial rating claim for generalized anxiety disorder in March 2013 and for his initial rating claim for obstructive sleep apnea with chronic bronchitis and asthma in August 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for avoidant personality disorder is denied.

An initial rating in excess of 10 percent for generalized anxiety disorder, with depression for the period prior to May 8, 2013, and in excess of 30 percent for the period thereafter is denied.

An initial rating in excess of 50 percent for obstructive sleep apnea, with chronic bronchitis and asthma is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


